Little, J.
When on the trial of an issue raised by a levy on property, and the interposition of a claim to the property by a third person, it was made to appear that the defendant in fi. fa. had theretofore traversed the return of service on the defendant made by an officer in the original suit, and that a judgment had been had sustaining the traverse, the levy in the claim case should have been dismissed. When, however, on a motion for a new trial in the claim case, it was further made to appear that the verdict sustaining the traverse had been set aside, apd a new trial granted in that proceeding, the trial judge committed no error in granting a new trial in the claim case.

Judgment affirmed.

All the Justices concurring, except Lewis, J., absent.